DETAILED ACTION
Amendment received on January 31, 2022 has been acknowledged. Claims 6, 13 and 15-25 have been cancelled, claims 26-35 have been added and amendments to 1-5 and 7-8 have been entered. Therefore, claims 1-5, 7-12, 14 and 26-35 are pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 31, 2022 has been entered.
Response to Arguments
Applicant’s arguments, see Remarks, filed January 31, 2022, with respect to claims 1-5, 7-12, 14 and 26-35 have been fully considered and are persuasive.  The 35 USC 101 and 103 rejection of claims 1-5, 7-12, 14 and 26-35 has been withdrawn. 
Response to Amendment
The claim recites the abstract idea of ordering a product from a supplier, which is considered as a mental process and sales activity, but amounts to significantly more than the idea itself with the additional element of a smart contract that executes a specific algorithm that splits the order into a plurality of orders because the series of steps integrates the abstract idea into a practical application.  The amendments are sufficient to overcome 35 USC 101.
Allowable Subject Matter
Claims 1-5, 7-12, 14 and 26-35 are allowed.


Reasons for Allowance
The most remarkable prior arts on record are to S. S. Arumugam et al., "IOT Enabled Smart Logistics Using Smart Contracts,” and Casino et al., “Enhanced Vendor-managed Inventory through Blockchain”.
S.S. Arumugam et al. is directed to Supply chain management in logistics is a perfect fit for adoption of IoT, since it involves shipment of assets being moved, tracked and housed by a number of machines, vehicles and people each day. Smart Contracts are terms and conditions parties can specify that assure trust in the enforceability of the contract and provide visibility at every step of a supply chain. IoT devices can write to a smart contract as a product moves from the factory floor to the store shelves, providing real-time visibility of an enterprises entire supply chain. This paper proposes a smart logistics solution encapsulating smart contracts, logistics planner and condition monitoring of the assets in the Supply Chain Management area. A prototype of the solution is implemented which demonstrates accountability, traceability and liability for asset handling across the supply chain by various parties involved in a logistics scenario. S.S. Arumugam et al., Abstract. 
Casino et al. discloses the fourth smart contract stores all interactions related to the VMI between a vendor and a retailer. In this context, the vendor will deploy a VMI smart contract with an order by using the constructor function, containing a set of products with different characteristics. Such smart contract stores a set of information structures that contain the details of each product as well as traceability information such as temperatures and locations over time based on IoT applications. This information will be updated by the vendor or the distributor accordingly, using the proper update function (e.g. distributors can update the list of locations of a product at any time using the addTrace() function). Moreover, every time the information of the smart contract is updated a trigger() function is called, which can be used as an alert. Therefore, the retailer will be able to check in real time the pg.4, Integration Details
S.S. Arumugam et al. nor Casino et al. teach the limitations of the claimed invention, wherein the smart contract executes the algorithm to split the order into a plurality of orders based on the order distribution policy and submit the plurality of orders to the plurality of supplier nodes 
Moreover, none of the prior art of record remedies the deficiencies found in S.S. Arumugam et al. and Casino et al. or could be combined with any other reference to produce the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shangping et al., “Smart Contract-Based Product Traceability System in the Supply Chain Scenario”, August 8, 2019 School of Computer Science and Engineering, Xi’an University of Technology, Xi’an, China, discusses a product traceability system based on blockchain technology, in which all product transferring histories are perpetually recorded in a distributed ledger by using smart contracts and a chain is formed that can trace back to the source of the products. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106. The examiner can normally be reached M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ASHFORD S HAYLES/Primary Examiner, Art Unit 3687